DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed on 07/06/2022, with respect to the rejections of claims 1 and 4 under 35 U.S.C. 103 as being unpatentable over Gupta et al., (Patent No.: US 10, 251, 155 B2), in view of Baghel et al., (Pub. No.: US 2019/0036652 A1), the rejections of claims 2, 3, 5, and 6 under 35 U.S.C. 103 as being unpatentable over Gupta et al., (Patent No.: US 10,251,155 B2), and Baghel et al., (Pub. No.: US 2019/0036652 A1), in view of Liu et al., (Patent No.: US 8737281 B2), the rejections of claims 7, 8, 9, and 12 under 35 U.S.C. 103 as being unpatentable over Gupta et al., (Patent No.: US 10,251,155 B2), in view of Baron et al., (UK Patent Application: GB 2585229 A), the rejections of claims 11-13 under 35 U.S.C. 103 as being unpatentable over Gupta et al., (Patent No.: US 10,251,155 B2), and Baron et al., (GB 258522 A1), in view of Baghel et al., (Pub. No.: US 2019/0036652 A1), the rejections of claims 14, 15, 16 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al., (Patent No.: US 10,251,155 B2), and the rejections of claims 18, 19, and 20 under 35 U.S.C. 103 as being unpatentable over Gupta et al., (Patent No.: US 10,251,155 B2), in view of Liu et al., (Patent No.: US 8737281 B2) have been fully considered and are persuasive.  Therefore, the non-final rejection has overcome.  
The objections of claims 7-20 have overcome in light of amendments.
Allowable Subject Matter
4.	Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  The arguments found to be persuasive.  The combination of prior arts as set forth above has failed to disclose the limitations of claims 1, 7, and 14.  Further, the prior arts on record do not suggest following limitations of claims 1, 7, and 14 respectively:
Claim 1,	“select, based at least on the request for feedback, a component channel for indicating a negative acknowledgement associated with the second portion,”
“receive, from the source device, a request for feedback related to the multicast transmission,”
Claim 7,	“receive, from first wireless devices of the plurality of wireless devices, respective feedback signals associated with the multicast transmission, wherein the respective feedback signals are associated with different respective devices and are received on different respective tones;”
“determine whether the different respective tones on which the respective feedback signals are received comprise a complete set”.
Claim 14,	“monitor a plurality of channels for feedback, wherein said monitoring comprises, for respective channels of the plurality of channels, making respective channel-specific determinations of whether an item of feedback is received on the respective channel;”
“determine that a first item of feedback associated with the multicast transmission is received on a first channel of the plurality of channels; and”
“in response to the determination that the first item of the feedback associated with the multicast transmission is received on the first channel;”
“select a first portion of the multicast transmission corresponding to the first channel; and”
“retransmit the first portion of the multicast transmission”.
	Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463